930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Patricia BUTLER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1066.
United States Court of Appeals, Sixth Circuit.
April 10, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
The plaintiff appeals a district court order denying her motion to remand her case to the Secretary of Health and Human Services for reconsideration of her claim for widow's insurance benefits.  The district court has not yet ruled on the merits of the plaintiff's claim.  The defendant now moves to dismiss the appeal on grounds that the district court has not issued a final judgment.  The plaintiff has not responded.


2
Pursuant to 28 U.S.C. Sec. 1291, courts of appeals have jurisdiction of appeals from all final decisions of the district courts of the United States.  A judgment is final if it leaves nothing remaining for the district court to do except execute the judgment.    Catlin v. United States, 324 U.S. 229, 233 (1945).  A district court's denial of a motion to remand is not a final order and is not reviewable on appeal.    See Aaron v. National Union Fire Ins. Co. of Pittsburg, 876 F.2d 1157, 1160 (5th Cir.1989) cert. denied, 110 S. Ct. 1121 (1990).


3
Upon review and consideration, the court concludes that the district court has not yet entered a final judgment in this case.  In the absence of a final order this court lacks jurisdiction to consider the plaintiff's appeal.


4
It is therefore ORDERED that the motion to dismiss is granted.  This order is without prejudice to the plaintiff's right to perfect a timely appeal when final judgment is rendered by the district court.